Citation Nr: 0739094	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06 34 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from November 1963 to 
September 1967.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2005 rating decision by 
the Hartford, Connecticut Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veteran's stressor of his ship being attacked on 
several occasions has been verified.

2.  The veteran's PTSD is related to his stressor of his ship 
being under attack while in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

The veteran contends that he has PTSD due to his ship coming 
under attack while off the shores of Vietnam.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

In this case, an October 2005 VA treatment report shows that 
the veteran reported that he experienced nightmares and 
flashbacks concerning the stressors he encountered in 
Vietnam.  He was diagnosed as having PTSD with flashbacks and 
nightmares.

The question in the instant case is whether the veteran's 
current PTSD diagnosis is based on a verified service 
stressor.  The veteran first reported his service stressor 
when he was treated by VA in November 1999.  He stated that 
while in the Navy he served in Vietnam aboard a destroyer.  
He stated that he worked in the engine room.  He related that 
his ship was under constant attack and that he lived in daily 
fear.  He reported that he did not kill anyone or witness 
deaths, but that they would go out on 40 day missions during 
which the ship would fire on villages all day.  He related 
that he had a chronic problem with exaggerated startled 
response, generalized anxiety, and brief re-experiencing 
where he felt like he was back on the ship.  It was reported 
that the symptoms became more pronounced after he left his 30 
year job.  

In June 2005, the veteran filed a claim of service connection 
for PTSD, several years after his reported service stressor 
in November 1999.  In connection with his claim he reports 
that his service stressor involved his ship being under fire 
while in Vietnam.  (See written statements and an October 
2007 hearing transcript).  The Board finds that there is 
corroboration of the veteran's asserted service stressor.  In 
support of his claim, the veteran submitted an internet 
article from the Tin Can Sailors which identified the name of 
the ship, (the Royal DD-872) he was assigned and 
circumstances under which the ship took fire from the enemy.  
The history of the Royal was reported.  It was reported that 
in mid-April 1967: 

She was on Yankee Station plane guarding the Bon Homme 
Richard (CVA-31) when her guns were needed by the U.S. 
forces ashore at Da Nang in South Vietnam.  She covered 
the 150 miles to her destination in less than eight 
hours.  She became the flagship for DesRon 16, 
commanding all naval gun fire and support ships in the 
area.  From 23 April to 6 May the Royal expended some 
2,600 rounds of 5-inch projectiles in missions in the I 
and II Corps area and night harassment and interdiction 
fire in Da Nang Harbor.  Following operations on Yankee 
Station and plane guarding the Bon Homme Richard and 
Hancock (CVA-19), the Royal joined Operation Sea Dragon 
on 20 May and twice in five days received intense 
counter battery fire and heavy shrapnel but no direct 
hits.  On 29 May, the destroyer moved south to the 
Demilitarized Zone, again serving as flagship for DesRon 
16 during a nine-day operation along the entire length 
of the Vietnam coastline from the DMZ 570 miles south 
through all four corps areas to the Gulf of Siam.  While 
plane guarding the Constellation (CVA-64) on 2 August, 
the Royal recovered a downed pilot who had been forced 
to eject from his A-4C Skyhawk in the Tonkin Gulf.  She 
began her trip home the following day and arrived in 
Mayport on 19 September 1967.

The veteran's service medical records show that he served on 
the Royal from April 18, 1967 to August 11, 1967 off the 
waters of Vietnam.  This is during the time that the ship 
took and received incoming fire.  The Board, therefore, finds 
that there is corroboration of the veteran's claimed 
inservice stressor.  The Board finds that the internet 
article is probative, especially taking into consideration, 
the veteran's reported stressor in November 1999.

The final question that needs to be addressed is whether the 
veteran's service stressor is related to a diagnosis of PTSD.  
In November 1999, the veteran reported his claimed in service 
stressor and the symptoms he was having.  The psychiatrist 
diagnosed sub-threshold PTSD symptoms.  A diagnosis of PTSD 
was later confirmed in the record.  Specifically, in October 
2005, he was diagnosed as having PTSD based on his Vietnam 
experiences.  In applying the benefit-of-the-doubt doctrine, 
he Board finds that the evidence shows that the veteran 
currently has PTSD which is related to a verified service 
stressor.  Therefore, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


